Citation Nr: 0112588
Decision Date: 05/03/01	Archive Date: 07/18/01

DOCKET NO. 98-12 263A              DATE MAY 03, 2001

INTERLOCUTORY ORDER

This case is before the Board of Veterans' Appeals (the Board) on
a motion to review a final decision by the Board dated April 8,
1998 to determine whether that decision involved clear and
unmistakable error (CUE). The moving party has filed an ancillary
motion under the provisions of 38 C.F.R. 20.1405(c) (2000) [Board
Rule of Practice 1405] requesting a hearing.

Under Rule of Practice 1405(c), such a hearing will not be
granted
unless good cause is shown. For reasons which will be expressed
immediately below, the Board has determined that good cause has
not
been shown.

In a November 1999 statement, the moving party requested a
hearing
"to secure the general councel [sic] opinion" in connection with
the payment of representative's fees pursuant to 38 C.F.R. 20.609
[Payment of representative's fees in proceedings before the
Department of Veterans Affairs field personnel and before the
Board
of Veterans' Appeals].

Pursuant to 38 C.F.R. 20.1405 (2000), a hearing request may be
granted for good cause for the purpose of argument in conjunction
with a motion for revision of a Board decision on the grounds of
CUE. The issue of whether the moving party's representative is
entitled to fees for such representation has no bearing on the

moving party's motion for revision of the April 1998 Board
decision
on the grounds of CUE. The moving party has not indicated how a
hearing would assist him with the motion for revision of the
April
1998 Board decision on the grounds of CUE. The Board also notes
that the moving party has been afforded the opportunity to
present
argument in support of his motion in writing.

The Board also points out that a General Counsel opinion may be
secured under 38 C.F.R. 20.1405(e). A hearing is not needed in
order to secure a General Counsel opinion, as alleged by the
moving
party. Thus, the Board finds that good cause for a hearing has
not
been shown by the moving party.

The motion for a hearing is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be
appealed to the United States Court of Appeals for Veterans
Claims.
38 U.S.C.A. 7252 (West 1991 & Supp. 2000); Wilson v. Brown, 5
Vet.
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to
the
Court must first obtain a final BVA decision on that issue.")
This
is a preliminary order and does not constitute a final decision
of
the Board on the merits of your motion for review of one or more
decisions of the Board for clear and unmistakable error.

- 2 -


